Title: George Washington to the Senate, 9 April 1792 [document added in digital edition]
From: Jefferson, Thomas,Washington, George
To: U.S. Senate


          The Committee to report that the President does not think that circumstances will justify, in the present instance, his entering into absolute engagements for the ransom of our captives in Algiers, not callg. for money from the treasury, nor raising it by loan, without previous authority from both branches of the legislature
          If the President should enter into a Provisional convention with Algiers for the ransom of our captives for a sum not exceeding 40,000 Doll. Will the Senate advise & consent to the ratification of it? the Government of Algiers being given to understand that we are not to be bound by the treaty until it shall be ratified. & the Senate understanding that that ratification is not to receive the great seal till the money shall have been voted by both houses.
          If the sum appears too high, what lower limit would the Senate approve?
          If the President should enter into a Provisional treaty of peace with Algiers at an expence not exceedingdollars paid on the ratificn, &dollars payable annually afterwards, during it’s continuance, will the Senate advise & consent to the ratificn? the Government of Algiers being given to understand that we are not to be bound till the treaty shall be ratified, & the Senate understanding that the ratification is not to pass the great seal till both houses shall have concurred in provision for the money. 
          If the sums appear too high, what lower limits would the Senate approve?
          April 9. 1792.
        